Exhibit 10.2

 

AMENDMENT TO THE

1994 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS OF ALLIEDSIGNAL INC.

 

The 1994 Stock Plan for Non-Employee Directors of AlliedSignal Inc. (the “Plan),
is hereby amended effective June 1, 2007, by amending and restating the first
sentence of Paragraph 2 to read in its entirety as follows:

“The Plan shall be administered by the Corporate Governance and Responsibility
Committee or any successor thereto (the ‘Committee’) of the Company’s Board of
Directors (the ‘Board’).”

The Plan is further amended effective June 1, 2007, by adding a new subparagraph
(d) to Paragraph 13 which shall read in its entirety as follows:

“(d) The Committee may provide that all or any part of a grant of Options or
Restricted Shares may, subject to the prior consent of the Committee, be
transferred to one or more of the following classes of donees: a family member;
a trust for the benefit of a family member; a limited partnership whose partners
are solely family members; or any other legal entity set up for the benefit of
family members. For purposes of this paragraph (d), a family member means the
director transferring the Options or Restricted Shares and/or such director’s
spouse, children, grandchildren, parents, grandparents, siblings, nieces,
nephews and grandnieces and grandnephews, including adopted, in-laws and step
family members. For purposes of paragraph 9, a transferred Option may be
exercised by the transferee to the extent that the director would have been
entitled had the Option not been transferred.

Options may be exercised during the lifetime of the director only by the
director or by the director's guardian or legal representative, unless the
Committee permits a transfer pursuant to the preceding paragraph.”

 

 

--------------------------------------------------------------------------------